DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 10/28/2021.
In view of applicant’s amendment and arguments regarding objection to specification, the objection is hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 23, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150091502 (Mukherjee) in view of US 20150280482 (Rosenfeld).
Regarding claims 1 and 23, Mukherjee teaches “An antenna device for wireless power charging and near-field communication (NFC) (FIG 1 with corresponding description), comprising (please see annotated Sketch 1 below based on FIG 1 of Mukherjee):
a first pair of nodes configured for connection to an NFC driver circuit (nodes 1 and 2 connected to the NFC transceiver block 140);
a second pair of nodes configured for connection to a wireless power charging driver circuit (nodes 3 and 4 connected to the wireless charging unit 125. Paragraph 0013: A radiant field is received by antenna 100 and the energy is coupled to the first coupling circuit 120 through the first port 115. The first coupling circuit includes a rectifier, a capacitor and an amplifier together comprising “a wireless power charging driver circuit”. The rectifier generates a DC signal from received signal and the capacitor temporarily stores the generated signal. The amplifier amplifies the stored signal. The amplified signal is stored in the wireless charging unit 125.)…;
“…a first electrically conductive loop (110) having a first end (5) connected to a first node of said first pair of nodes (5 connects to 1) and a second end (6) connected to the second node of said first pair of nodes (6 connects to 2); and
(105) having a first end (9) connected to a second node of said second pair of nodes (9 connects to 3) and a second end (11) connected to the first node of said second pair of nodes (11 connects to 4)…”
“…wherein the first electrically conductive loop forms an antenna for near-field communication (paragraph 0013: The inner antenna structure 110 with N2 number of turns is used for NFC communication. The NFC signals in differential form are received or transmitted on the second port 130 and provided to NFC transceiver block 140 through the differential path 132a and 132b.); and
wherein the first electrically conductive loop, second electrically conductive loop…” “…form an antenna for wireless power charging (paragraph 0013: In wireless charging mode, the antenna arrangement 100 is used for charging the wireless charging unit 125. The outer antenna structure 105 and the inner antenna structure 110 combined are used for charging the wireless charging unit 125.).”

    PNG
    media_image1.png
    1016
    1432
    media_image1.png
    Greyscale

Sketch 1
Mukherjee does not disclose presence of “a first electrically conductive spiral having a first end connected to a first node of said second pair of nodes and a second end connected to a second node of said second pair of nodes”, “wherein the first electrically conductive spiral is spaced apart from the first and second electrically conductive loops in a non-interleaved and non-concentric arrangement with the first and second electrically conductive loops” and that the antenna for wireless power charging also includes the “first electrically conductive spiral.” In other words, Mukherjee does not teach presence of an additional coil for wireless power charging connected in parallel with the coil 105.

In similar art, Rosenfeld also teaches an antenna arrangement for wireless charging of a smartphone (see paragraph 0014). As further stated in abstract and throughout the disclosure, including FIG 2A, the arrangement includes a first receiving coil of a device to be charged by inductive coupling as well as a second receiving coil of a device to be charged by inductive coupling. The second receiving coil is disposed at an angle to a plane of the first receiving coil, and the first receiving coil and the second receiving coil are formed to connected in parallel to a receiving circuit. The magnetic coupling in different directions may provide alternative charging options for a device containing a first and second wireless charging receiving coil (see paragraph 0014). FIG 2A shows presence of a larger receiving coil together with a smaller receiving coil (“a first electrically conductive spiral”) at an angle to the larger receiving coil.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Rosenfeld system of two charging coils connected in parallel and positioned at an angle to each other, in the system of Mukherjee. Doing so would have provided alternative charging options for a device containing a first and second wireless charging receiving coil (see Rosenfeld, paragraphs 0014 and 0031 as well as FIG 5).
When an additional wireless charging receiving coil (“a first electrically conductive spiral”) is implemented in the system of Mukherjee, the coils would be connected in parallel, as taught by Rosenfeld. This would have resulted for the additional coil to have “a first end connected to a first node of said second pair of nodes (node 4 in Sketch 1 above) and a second end connected to a second node of said second pair of nodes (node 3 in Sketch 1 above)”, “wherein the first electrically conductive spiral is spaced apart from the first and second electrically conductive loops in a non-interleaved and non-concentric arrangement with the first and second electrically conductive loops (this arrangement is met as shown in the relative position of coils in Rosenfeld’s FIG 2)” and that the antenna for wireless power charging also includes the “first electrically conductive spiral (both antennas (Mukherjee’s 105 and Rosenfeld’s additional antenna positioned at an angle) would be used for wireless power charging).”

Regarding claim 2, Mukherjee teaches “wherein said antenna for near-field communication and said antenna for wireless power charging are configured for concurrent operation (par. 0013: the antenna arrangement 100 supports simultaneous functioning of both wireless charging mode and communication mode.).”
Regarding claims 7 and 28, Mukherjee in combination with Rosenfeld teaches or fairly suggests “wherein windings of the first electrically conductive spiral have a rectangular shape with rounded corners (this is disclosed or fairly suggested by Rosenfeld, FIG 2A with respect to the side antenna 204 which has “rectangular shape with rounded corners”. Alternatively, having rounded corners amounts to no more than minor change in shape. It would have been an obvious matter of design choice to implement the additional antenna either with square corners or with rounded corners, since such a modification would have involved a mere change in the shape of a component and the court held that the configuration of the claimed part was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).).”
Regarding claims 31 and 32, Mukherjee in combination with Rosenfeld teaches or fairly suggests “wherein the first electrically conductive spiral is rectangular in shape with rounded corners (this is disclosed or fairly suggested by Rosenfeld, FIG 2A with respect to the side antenna 204 which has “rectangular shape with rounded corners”. Alternatively, having rounded corners amounts to no more than minor change in shape. It would have been an obvious matter of design choice to implement the additional antenna either with square corners or with rounded corners, since such a modification would have involved a mere change in the shape of a component and the court held that the configuration of the claimed part was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).), and the first and second electrically conductive loops are rectangular in shape with angular corners (this is seen from FIG 1 of Mukherjee. Alternatively, it would have been an obvious matter of design choice to implement the corners of each antenna either as square corners or as rounded corners, since such a modification would have involved a mere change in the shape of a component and the court held that the configuration of the claimed part was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed part was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).).”

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150091502 (Mukherjee) in view of US 20150280482 (Rosenfeld) as applied to claim 1 above, and further in view of US 20190027302 (Noh’302).
Regarding claims 9 – 11, Mukherjee does not teach “wherein the antenna for near-field communication is configured for operation at a first frequency, and wherein the antenna for wireless power charging is configured for operation at a second frequency different from the first frequency” (as in claim 9), “wherein the second frequency is lower than the first frequency” (as in claim 10) and “wherein the first frequency is equal to 13.56 MHz and the second frequency is in a range of 80 KHz to 300 KHz” (as in claim 11).
Noh’302 in paragraph 0051 teaches that the wireless power transfer antenna 116 operating in frequency bands of 100 to 300 kHz (“wherein the antenna for wireless power charging is configured for operation at a second frequency different from the first frequency”, “the second frequency is in a range of 80 KHz to 300 KHz”) and the NFC antenna 114 operating in frequency of 13.56 MHz (“the antenna for near-field communication is configured for operation at a first frequency”, “wherein the first frequency is equal to 13.56 MHz” and “wherein the second frequency is lower than the first frequency”).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648